DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “the release member”. There is insufficient antecedent basis for this limitation. Claim 8 recites “a release plunger” and “a valve member”, but makes no mention of “a release member”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hillstead (U.S. Patent No. 20110155788) (cited by applicant) in view of Kouzani (WO 2012048387).
Regarding claim 1, Hillstead teaches (Figures 1 and 3) a medical clamping/stapling device comprising a lower jaw (124) and an upper jaw (126) pivotally attached to the lower jaw. The upper jaw (126) of end effector that includes an anvil former (224) which has concave pockets for receiving and bending over the staples to clench tissue gripped between the jaws (i.e., first jaw assembly defining a first tissue engaging surface). (Paragraph [0078]). The lower jaw includes a replaceable staple supply cartridge, generally at (186), which includes a side recess (189) for receiving a locator tab on the upper jaw where the jaws are clamped together. The lower jaw also includes a balloon housing (190) for housing the staple actuation balloon (192). The balloon terminates in a rounded balloon tip (194) for engaging against a wedge (196) in the staple cartridge (i.e., a second jaw assembly including a body having a second clamping portion defining a second tissue engaging surface and an inflatable bladder defining a cavity). (Paragraph [0076]). 
Referring to Figure 2, the barrel or shaft assembly (106) includes the barrel or shaft (116) which houses the hydraulic tubing (118) and (120) for the closing and firing systems and the balloon retractor subassembly (122). The balloon retraction subassembly includes a balloon retractor tube (234) extending longitudinally within the barrel and closed at each end by a bushing (236). Hydraulic fluid from the staple firing piston (138) communicates with the interior of the balloon retractor tube through tubing that is attached to a hydraulic fluid port in the proximal bushing (i.e., an elongate body including an inner tube, and a piston movably supported in a proximal portion of the inner tube, the piston at least partially defining a piston chamber 
Hydraulic fluid is conducted through flexible tubing (120), balloon retractor tube (234), tubing extension and into the balloon (192), so that the tubing is located in proximity to the joints to allow articulation without substantial interference and without complicated mechanical structures for transmitting control actions to the end effector. (Paragraph [0094]). As hydraulic pressure is increased by the movement of the piston in the handle, the increased pressure is transmitted to the balloon through the hollow tube, the balloon retractor tube, and tubing extension (Paragraph [0098]). The balloon has a fluted wall which allows it to be repeatedly expanded and retracted. As shown in Figure 22, the balloon is in the retracted position. When the firing trigger is pulled, and the staple firing piston increases hydraulic pressure in the firing circuit, the balloon expands axially, as shown in Figure 23 (i.e., a tube having a first end communicating with the cavity of the inflatable bladder and a second end communicating with the piston chamber, wherein movement of the piston from the retracted position towards the advanced position inflates the inflatable bladder). (Paragraph [0104]).
However, Hillstead does not teach a jaw assembly including “a sensor positioned adjacent the first tissue engaging surface”. Kouzani, in the same field of endeavor, teaches (Figure 1) a surgical clamping device (10), with a pair of elongate clamping members (14, 16), wherein at least one blood flow sensor (30) is mounted to one member of the elongate clamping member. (Page 12, lines 24-29). 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed a surgical clamping device wherein “a sensor [is] positioned adjacent the first tissue engaging surface” of a first clamping 
Regarding claim 2, as stated previously, Hillstead teaches a piston chamber that includes a fluid, and movement of the piston from the retracted position towards the advanced position compresses the fluid within the piston chamber to force the fluid from the piston chamber through the tube and into the inflatable bladder to inflate the bladder. (Paragraphs [0074], [0094], [0098], and [0104]).
Regarding claim 3, Hillstead teaches that the hydraulic fluid used in these systems may include compressible gases (i.e., air). (Paragraphs [0069] and [0094]). 
Regarding claim 4, Hillstead teaches (Figures 1 and 2) a handle assembly (102), the elongate body (106) extending distally from the handle assembly.
Regarding claim 5, Hillstead teaches (Figure 2) teaches the elongated body connected with a hydraulic cylinder block (130) that includes a pair of parallel bores (132) and (134) for receiving, respectively, a piston for jaw clamping (136) and a piston for staple firing (138). Coil springs (140) and (142) bias each piston toward a proximal, low pressure position (i.e., the elongate body includes a piston spring, the piston spring urging the piston towards the retracted position). (Paragraph [0068]). 
Regarding claims 6 and 7, Hillstead teaches firing pistons include one or more o-rings to seal against the respective bore (vent channel) to prevent leakage of hydraulic fluid (i.e., elongate body includes a seal supported within the inner tube distally of the piston and wherein 
Regarding claim 13, Hillstead teaches (Figures 39c and 39e) wherein the first jaw assembly includes a first elongate jaw body (300) and the second jaw assembly includes a second elongate jaw body (302), each of the first and second elongate jaw bodies including a proximal portion and a distal cam portion, the distal cam portion of the first elongate jaw body being secured to the first clamping portion (bottom clamp 306) and the distal cam portion of the second elongate jaw body being secured to the second clamping portion (top clamp 306).
Regarding claim 14, Hillstead teaches (Figures 4 and 5) a balloon retraction subassembly located within the barrel (106) includes a balloon retractor tube extending longitudinally within the barrel. The staple firing piston communicates with the interior of the balloon retractor tube through tubing (120) that is attached to a hydraulic fluid port in the proximal bushing (236). (Paragraph [0080]). The tubing extends from the clamping piston bore (132) to the distal end jaws for effecting the clamping action. The tubing is flexible in proximity to the articulation joints so as not to substantially interfere with or impair articulation of the joint (i.e., inner tube is pivotably coupled to the proximal portion of the first and second elongate jaw bodies). (Paragraph [0083]).
Regarding claim 15, Hillstead teaches a barrel portion (106) comprises a hollow elongated cylindrical barrel (116) sufficiently small to allow introduction of the instrument through the lumen of a trocar or other introductory device employed in the surgical procedure for access through the skin of the patient to the surgical site. The barrel contains the fluid flow tubing (118) and (120) of the hydraulic actuation systems for, respectively, closing the distal effector jaws and firing staples. In addition, the barrel contains a balloon retractor subassembly i.e., wherein the elongate body includes an outer tube, the outer tube being movable in relation to the inner tube between retracted and advanced positions and being operably coupled to the distal cam portions of the first and second elongate jaw bodies such that movement of the outer tube in relation to the inner tube causes movement of the first jaw assembly in relation to the second jaw assembly between the open position and the clamped position). (Paragraph [0079]). 
Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hillstead as modified by Kouzani in view of Gerosolimo (WO 2016138562) (cited by applicant).

Gerosolimo, in the same field of endeavor, teaches (Figures 5 and 6)  a surgical clamping device with a clamp head (113) that comprises a body (170) and a pair of jaws (114) extending from the body. The clamp head comprises at least one channel extending therethrough to each of the inflatable membranes. Clamp head comprises a circumferential seal (176) in the shoulder (172). Clamp head further comprises a valve seat (188) at the interface between the channel and the chamber for receiving the check valve (i.e., seal defines a valve seat). (Page 13, lines 10-31). Gerosolimo further teaches clamp head comprises a channel (180) extending through the projection (174) and part of the shoulder. Channel (180) opens into a chamber (182) in the body of the clamp head for accommodating a check valve (184) and a biasing element (186), such as a helical spring. Check valve comprises a valve pin (190) (i.e., release plunger having a valve member) which extends through and protrudes from the channel. Body and jaws comprise channels (192) which extend between the chamber and the inflatable membranes (116) coupled to the jaws (i.e., the release member being movable from a first position in which the valve member is supported on the valve seat to seal the vent channel to a second position in which the valve member is spaced from the valve seat to open the vent channel). (Page 13, lines 10-31).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design a surgical clamping device “wherein the 
Regarding claim 9, Gerosolimo teaches a check valve comprising a valve pin (190) (i.e., release plunger mechanism) urged to the first position by a plunger spring (e.g., helical spring). (Page 13, lines 17-31).
Regarding claim 10, as previously stated, Gerosolimo teaches a check valve comprising a valve pin (190) (i.e., release plunger mechanism) that extends into the chamber (182) and the inflatable membranes (116) coupled to the jaws (114). (Page 13, lines 17-31).
Regarding claim 11, Gerosolimo teaches an actuator in the form of a cable (156) coupled to a bearer block (162) (piston mechanism). (Page 13, lines 4-5). As shown in Figures 6 and 7, this piston mechanism is position to engage a valve shaft of pin (190) as the piston approaches the advanced position to move the release plunger (190) from the first position to the second position.
	Regarding claim 12, Gerosolimo teaches an actuator coupled to the cable (i.e., piston mechanism), the actuator movable at least partially within the handle to extend the claw beyond an end face of the hollow arm (i.e., actuation rod). (Page 6, lines 7-11; Page 12, lines 30-32).
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hillstead as modified by Kouzani in view of Rosenbluth (U.S. Patent No. 5312423).

“wherein the elongate body includes a piston aligner movably supported in the inner tube, the piston aligner being fixedly coupled to the outer tube such that axial movement of the piston aligner between retracted and advanced positions within the inner tube causes corresponding axial movement of the outer tube about the inner tube between retracted and advanced positions”; 
 “wherein the inner tube defines elongated slots and the piston aligner is coupled to the outer tube by radial extensions that extend through the elongated slots, wherein the elongated slots facilitate axial movement of the outer tube in relation to the inner tube and the first and second jaw assemblies”;
 “wherein the piston aligner is urged to the advanced position by a clamp spring; 
“wherein the piston aligner is positioned to abut the piston such that the piston aligner and the piston are urged to their advanced positions by the clamp spring, and wherein the piston is urged to its retracted position by a piston spring, the piston spring being stronger than the clamp spring to retain the piston in the retracted position.”
 Rosenbluth teaches (Figures 1, 4) a laparoscopic ligation device comprising an elongate hollow tube, having an open distal end. An elongate push rod (36) is disposed longitudinally within the inner tube (23) for axial movement therein between proximal (retracted) and distal (advanced) axial positions.  A piston or plunger (42) is disposed within the chamber (22) for axial movement therein between proximal (retracted) and distal (advanced) axial positions, respectively corresponding to the retracted and advanced positions of the push rod (36). i.e., piston aligner) that rides in a longitudinal slot (54) (i.e., elongated slot) formed in the adjacent wall surface of the handle member (20) of the inner tube. (i.e., piston aligner movably supported in the inner tube and coupled to the outer tube by radial extensions that extend through the elongated slots wherein the elongated slots facilitate axial movement of the outer tube in relation to the inner tube). Biasing means, such as a coil spring (48) (i.e., clamp spring), are disposed within the chamber (22) so as to abut against the distal end (44) of the plunger (42) and urge the pin to the advanced position (i.e., piston and piston aligner are urged to the advanced position by a clamp spring). The coil spring biases the plunger, and therefore also the push rod, proximally, that is, toward their respective retracted positions (i.e., the piston is urged to its retracted position by a piston spring, the piston spring being stronger than the clamp spring to retain the piston in the retracted position). (Col. 6, lines 3-26).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design a surgical clamping device wherein the elongate body includes a piston aligner movably supported in the inner tube and fixedly coupled to the outer tube by radial extensions that extend through the elongated slots, which facilitate axial movement of the outer tube in relation to the inner tube; and wherein the piston aligner is positioned to abut the piston such that the piston aligner and the piston are urged to their advanced positions by the clamp spring and retained in its retracted position by a piston spring, to the surgical clamping assembly of Hillstead. The engagement of the pin in the slot has a couple obvious benefits: it prevents the rotation of the plunger relative to the handle member and defines the proximal and distal limits of travels of the plunger. (Col. 6, lines 27-31).
Regarding claim 18, Hillstead further teaches (Figures 26-28, 30, 35-36) a balloon retraction subassembly located within the barrel including a balloon retractor tube extending longitudinally within the barrel (116) and closed at each end by a bushing (236), the bushing supporting a receiving pivot pin (129) (i.e., cam member) with upper and lower pivot openings (232) at the distal end of the barrel, which joins the barrel and jaws to form the articulation joint (128) (i.e., wherein the elongate body further includes a bushing supported on the outer tube, the bushing supporting a cam member, the cam member being engaged with the distal cam portions of the first and second elongate jaw bodies such that movement of the outer tube between retracted and advanced positions causes movement of the first and second jaw assemblies between the open and clamped positions). (Paragraphs [0079]-[0080]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Om A. Patel whose telephone number is (571)272-6331. The examiner can normally be reached Monday - Friday 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OM PATEL/Examiner, Art Unit 3791                                                                                                                                                                                                        3/3/2022

/MATTHEW KREMER/Primary Examiner, Art Unit 3791